COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00289-CR


The State of Texas                          §   From County Criminal Court No. 4

                                            §   of Tarrant County (1344184)

v.                                          §   March 19, 2015

                                            §   Opinion by Justice Dauphinot

Scott Ellery Crawford Jr.                   §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the suppression order

of the trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that Appellant The State of Texas shall pay all of the

costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Lee Ann Dauphinot_____________
                                         Justice Lee Ann Dauphinot